DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub20130301998 by Hayashi.
Regarding claim 1, Hayashi teaches an optical fiber cable (Figs. 6a, b) comprising: at least one optical fiber core including a plurality of optical fibers (optical fibers 100); and a sheath (hold wrap 250 and a jacket 200) containing the optical fiber core, a total length of the optical fiber core being longer than that of the sheath (by virtue of the core being bent around a central member 310), the optical fiber core being contained in the sheath so that bending occurs in the optical fibers (bending illustrated in Fig. 6b).  
Regarding claim 2, Hayashi teaches a bending radius R of 0.1 m. ([0063]) 

Regarding claim 9, the optical fiber core includes a multi-mode optical fiber configured to propagate light in a plurality of modes ([0030]).
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Typical spiral windings inside the cable that co-exist with an optical fiber core serve as a binder for the core to strengthen and/or secure the core inside the cable, and the spiral windings therefore have a spiral radius at least equal to a radius of a substantially circumscribed circle of the optical fiber core (e.g., USPub20160313175), and “a spiral radius of the bundle member is smaller than a radius of a substantially circumscribed circle of the optical fiber core” would not have been an obvious modification over Hayashi’s invention, when considered in view of the rest of the limitations of the base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 4,589,404, 9415060 disclose bending fibers inside optical cables.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883